



Exhibit 10.4
Corporate Policy
NASDAQ, INC.
BOARD COMPENSATION POLICY
AMENDED AND RESTATED ON MAY 10, 2017
PURPOSE & STATEMENT OF POLICY
Annual Non-Employee Director (“Director”) compensation consists of the following
elements, each of which is discussed further below: (i) annual retainer, (ii)
annual equity award, (iii) annual committee chair fees (for certain committees)
and (v) annual committee member fees (for certain committees).


 
QUESTIONS?
Please contact the Stock Plan Administrator if at any time you have questions
about the equity element of the policy. Please contact the Office of the
Corporate Secretary with questions about the cash element of the policy.


Director compensation will be based on a compensation year in connection with
the annual meeting of stockholders (the “Annual Meeting”). This enables
Directors to receive equity immediately following election and appointment to
the Board at the Annual Meeting.
 

APPLICABILITY & SCOPE
This Policy is applicable to all non-employee Directors of Nasdaq, Inc.
ANNUAL RETAINER
+    Annual Director Retainer compensation is equal to a total value of 75,000
for each Director, other than the Chairman of the Board.
+    The Lead Independent Director will receive the Director Retainer plus an
additional Lead Independent Director Retainer of $75,000 for the period of time
from January 1, 2017 through the 2017 Annual Meeting of Stockholders.
+     The Chairman of the Board will receive Chairman Retainer compensation
equal to a total value of $240,000.
+    The Annual Retainer will be delivered in the form of equity; however,
Directors may annually elect to receive the Annual Retainer compensation in cash
or equity. Each Director will have the opportunity to make this election during
the thirty (30) day period preceding the Annual Meeting. If the Director
declines to make an election, the entire Annual Retainer will be paid in equity.


+    Equity will be issued as Restricted Stock Units to each eligible director
automatically on the date of the Annual Meeting immediately following the
Director’s election and appointment by the Board. The equity portion selected
will be paid in accordance with the “Policies and Procedures Relating to Equity
Grants” below.
+    If cash is selected, the cash portion will be paid semi-annually in
arrears, in equal installments, no later than the fifteenth day of the third
month following the end of the semi-annual period; provided, however, that a
Director will have a right to receive a cash payment for any given period only
if that person serves as a Director during all or a portion of that period, with
the cash payment for the period being prorated in the case of a person who
serves as a Director during only a portion of a period (other than on account of
death or disability).
+    A Director appointed after the annual shareholders meeting will be eligible
to receive a prorated share of the Annual Retainer compensation. Such a Director
may elect to receive the Annual Retainer compensation in cash or equity. Equity
will be paid retroactively on the date of the next Annual Meeting. Any cash
portion will be paid semi-annually in arrears.







--------------------------------------------------------------------------------




ANNUAL EQUITY AWARD
+    All Directors, including the Chairman and Lead Independent Director, will
receive an additional annual equity award in the form of Restricted Stock Units,
in the amount of $200,000 per annum.


+    The annual equity award will be granted to each Director automatically on
the date of the Annual Meeting immediately following the Director’s election and
appointment to the Board.


+    The annual equity award will be paid in accordance with the “Policies and
Procedures Relating to Equity Grants” below.




ANNUAL COMMITTEE CHAIR FEES
+    The Chairperson of each of the Audit and Management Compensation Committees
will receive an Annual Chair Fee of $30,000.


+    The Chairperson of the Finance and Nominating & Governance Committees will
receive an Annual Chair Fee of $20,000.


+    The Annual Chair fees will be paid in equity; however, each Chairperson may
elect to receive the Annual Chair fees in cash. The Annual Chair fees will be
issued as Restricted Stock Units to each eligible director automatically on the
date of the Annual Meeting immediately following the Director’s election and
appointment by the Board. Fees paid in equity will be paid in accordance with
the “Policies and Procedures Relating to Equity Grants” below.


+    If cash is selected, the cash portion will be paid semi-annually in
arrears, in equal installments, no later than the fifteenth day of the third
month following the end of the semi-annual period; provided, however, that a
Director will have a right to receive a cash payment for any given period only
if that person serves as a Director during all or a portion of that period, with
the cash payment for the period being prorated in the case of a person who
serves as a Director during only a portion of a period (other than on account of
death or disability).


ANNUAL COMMITTEE MEMBER FEES
+    Each Non-Chair Member of the Audit and Management Compensation Committees
will receive an annual membership fee of $10,000.


Each Non-Chair Member of the Finance and Nominating & Governance Committees will
receive an annual membership fee of $5,000.


+    The Annual Committee Member fees will be paid in equity; however, each
Non-Chair Member may elect to receive the Annual Committee Member fees in cash.
The Annual Committee Member fees will be issued as Restricted Stock Units to
each eligible director automatically on the date of the Annual Meeting
immediately following the Director’s election and appointment by the Board. Fees
paid in equity will be paid in accordance with the “Policies and Procedures
Relating to Equity Grants” below.


+    If cash is selected, the cash portion will be paid semi-annually in
arrears, in equal installments, no later than the fifteenth day of the third
month following the end of the semi-annual period; provided, however, that a
Director will have a right to receive a cash payment for any given period only
if that person serves as a Director during all


NASDAQ BOARD COMPENSATION PROGRAM    | 2



--------------------------------------------------------------------------------




or a portion of that period, with the cash payment for the period being prorated
in the case of a person who serves as a Director during only a portion of a
period (other than on account of death or disability)


POLICIES AND PROCEDURES RELATING TO EQUITY GRANTS
GENERAL


+    All Director equity will be granted under the Equity Plan.
+    Calculation of the number of shares of equity to be awarded to Directors
will be valued at 100% of face value and based on the closing price of Nasdaq’s
common stock on the date of the grant. Equity awards are non-transferable and
must be issued to the Director.
VESTING
+    Equity awards will vest 100% one (1) year from the date of the grant.
Equity awards will also vest upon the scheduled expiration of a Director’s term,
if such term is not renewed.
+    Upon a Director’s resignation (other than for death or disability) prior to
the end of the Director’s term, equity awards will be forfeited.
+    Upon termination of a Director for “Misconduct,” all equity awards will be
forfeited without further consideration to the Director.
+    Upon termination of a Director on account of his death or disability,
equity awards will vest.
+    Shortly after vesting, vested shares will appear in the Director’s account
at E*Trade. To view this information, a Director may log directly onto his or
her online E*Trade account at https://us.etrade.com/e/t/user/login_sp.
Additionally, a Director may contact E*Trade’s Executive Services Team at
1.866.987.2339 or via email at executiveservices@etrade.com
EQUITY AGREEMENTS, SHARE RESTRICTIONS & VOTING RIGHTS
+    Equity awards will be evidenced by an Equity Award Agreement to be entered
into with each Director.
+    Once vested, shares will be freely tradeable. Nasdaq does not have a
repurchase right or obligation.
+    Trading in Nasdaq shares, however, is subject to the Director and Executive
Officers Trading Policy and to any contractual restrictions on transfer, such as
lock-up agreements, that may be applicable.
REPORTING AND DISCLOSURE
+    SEC Form 4s (Change in Beneficial Ownership) must be filed by each Director
with the SEC within 2 business days of equity grants. The Director may request
Nasdaq’s assistance with the preparation and filing of Form 4s and other Section
16 reports by providing a completed Power of Attorney and CIK/CCC Code, if the
Director has a CIK/CCC Code currently assigned.
+    Equity will be reflected as stock owned by Directors, if required, in the
Beneficial Ownership Table of the Nasdaq Proxy and will be disclosed under the
general Director Compensation section of the Proxy.
STOCK OWNERSHIP GUIDELINES FOR DIRECTORS
+    Stock ownership guidelines for Directors of Nasdaq are as follows.






NASDAQ BOARD COMPENSATION PROGRAM    | 3



--------------------------------------------------------------------------------




Value of Shares Owned
5x annual cash retainer
+    New Directors are expected to meet the applicable level of ownership within
four years of their election to the Board of Directors.
+    The value of shares owned will be calculated based upon Nasdaq’s average
closing common stock price for a 90 day period prior to the date on which the
Director is expected to meet the applicable level of stock ownership.
+    Shares that count toward meeting the stock ownership guidelines include:
þ
Shares owned outright (e.g., shares obtained upon option exercise, shares
purchased in the open market, etc.)

þ
Shared ownership (e.g., shares owned or held in trust by immediate family)

þ
Vested and unvested restricted shares

+    Shares that do not count toward meeting the stock ownership guidelines:
þ
Vested stock options

þ
Unvested stock options

+    Once an applicable guideline threshold has been attained, the Director is
expected to continuously retain sufficient share ownership to meet the guideline
for as long as the Director is subject to the Stock Ownership Guidelines.
+    There may be instances where an exception to the guidelines is necessary or
appropriate, including in cases where the satisfaction of the guidelines would
place a severe hardship on the Director. In such cases, the Chairman of the
Board will make a final determination as to whether an exception to the Stock
Ownership Guidelines, in whole or in part, will be granted.




NASDAQ BOARD COMPENSATION PROGRAM    | 4

